                                                                         ISTRIC
                                                                    TES D      TC
                                                                  TA




                                                                                                   O
                                                             S




                                                                                                    U
                                                            ED
 1   Michael S. Agruss




                                                                                                     RT
     SBN: 259567                                                                           D
                                                                                RDERE




                                                        UNIT
     AGRUSS LAW FIRM, LLC                                                 OO
                                                                  IT IS S
 2
     4809 N. Ravenswood Ave., Suite 419




                                                                                                           R NIA
 3   Chicago, IL 60640
     Tel: 312-224-4695
                                                                                                o ge r s
     Fax: 312-253-4451                                                               nzalez R




                                                        NO
                                                                           onne Go
 4
     michael@agrusslawfirm.com                                    Judge Yv




                                                                                                           FO
     Attorney for Plaintiff,




                                                         RT
 5




                                                                                                      LI
     ABIGAIL BOURHIS
                                                                 ER          10/3/18




                                                            H




                                                                                                   A
 6
                                                                      N                              C
                                                                                        F
                                                                          D IS T IC T O
 7                                                                              R
 8
                                UNITED STATES DISTRICT COURT
 9
                               NOTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION

11   ABIGAIL BOURHIS,                 )
                                      )
12                                    ) Case No.: 4:18-cv-4474-YGR
               Plaintiff,             )
13
                                      )
           v.                         )
14
                                      )
15                                    )
     JPL RECOVERY SOLUTIONS, LLC,     )
16                                    )
                                      )
17             Defendant.             )
                                      )
18
                          NOTICE OF VOLUNTARY DISMISSAL
19
            Plaintiff, ABIGAIL BOURHIS, (“Plaintiff”), through hHU attorney, Agruss Law Firm, LLC,
20
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, with
21

22   prejudice, against Defendant, JPL RECOVERY SOLUTIONS, LLC.

23
                                               RESPECTFULLY SUBMITTED,
24

25   DATED: September 28, 2018                 By:_/s/ Michael S. Agruss
                                                      Michael S. Agruss
26                                                    Attorney for Plaintiff
27

28


                                                    1
 1

 2

 3

 4
                                       CERTIFICATE OF SERVICE
 5
             On September 28, 2018, I electronically filed the Notice of Voluntary Dismissal with the Clerk
 6
     of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Voluntary
 7   Dismissal to Defense Counsel, Richard C. Slisz, at rcs@sliszlaw.com.

 8                                                By:_/s/ Michael S. Agruss
                                                         Michael S. Agruss
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
